United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2698
                                  ___________

Kandice Raychenne Ball,                  *
                                         *
              Appellee,                  *
                                         *
       v.                                *
                                         *
Greene County Technical School           *
District; Jim Braden, PhD., Individually *
and in His Official Capacity as          *
Superintendent of the GCT Schools;       *
Rita Adams, Individually and in Her      *
Official Capacity as Interim             *
Superintendent for the GCT Schools       *
for the 1994-1996 School Terms;          *
Danny Breckenridge, Individually and *
in His Official Capacity as Member of *      Appeal from the United States
the Board of Education for the Greene *      District Court for the
County Technical School; Dennis          *   Eastern District of Arkansas.
Ellington, Individually and in His       *       [UNPUBLISHED]
Official Capacity as Member of the       *
Board of Education for the GCT           *
Schools; Randy Scott, Individually and *
in His Official Capacity as Member of *
the Board of Education for the GCT       *
School; Jannie Distretti, Individually   *
and in Her Official Capacity as Member *
of the Board of Education for the GCT *
School; Anita Wells, Individually and    *
in Her Official Capacity as Member of *
the Board of Education for the GCT       *
School; Darrell Birmingham,              *
Individually and in His Official           *
Capacity as Member of the Board            *
of Education for the GCT School;           *
Donnie Russell, Individually and in His    *
Official Capacity as Member of the         *
Board of Education for the GCT             *
School; Dick Hefner, Individually and      *
in His Official Capacity as Principal of   *
GCT High School; Tammy                     *
Birmingham, Individually and in Her        *
Official Capacity as Special Education     *
Coordinator for the GCT Schools;           *
Jamie Gibson, Individually and in Her      *
Official Capacity as Resource              *
Instructor at GCT High School; Philip      *
Eaker, Individually and in His Official    *
Capacity as Resource Instructor at GCT     *
High School; Albert Camp,                  *
Individually and in His Official           *
Capacity as Alternative Learning           *
Environment Instructor at GCT High         *
School; Kendall Walden, Individually       *
and in His Official Capacity as Algebra    *
Instructor at the GCT School District,     *
                                           *
            Defendants,                    *
                                           *
Arkansas Department of Education,          *
                                           *
            Appellant,                     *
                                           *
Arkansas Department of Human               *
Services; Greene County Human              *
Services; H. C. Lemmons,                   *
Individually and in His Official           *
Capacity as Administrator for the          *
Department of Human Services,              *

                                           -2-
Greene County Division; Dwight          *
Akins, Individually and in His Official *
Capacity as a Family Support            *
Specialist for the Greene County        *
Department of Human Services; Pat       *
Williams, Individually and in Her       *
Official Capacity as a Family Support   *
Specialist for Greene County Human      *
Services; Lee Frazier, Individually and *
in His Official Capacity as Director    *
of the Department of Human Services     *
for the State of Arkansas; Stan Rogers, *
Individually and in His Official        *
Capacity as County Supervisor for the   *
Division of Child and Family Services   *
with the Greene County Department of    *
Human Services; Kathy Ray,              *
(Originally sued as Cathy Ray)          *
Individually and in Her Official        *
Capacity as a Family Service Worker     *
for the Greene County Department of     *
Human Services,                         *
                                        *
            Defendants.                 *
                                   ___________

                          Submitted: July 1, 1999

                               Filed: November 17, 1999
                                   ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________




                                          -3-
PER CURIAM.

       The Arkansas Department of Education appeals from the district court’s1 denial
of its motion to dismiss, based upon Eleventh Amendment immunity grounds,
appellee’s claim under the Individuals with Disabilities Education Act. 20 U.S.C. §§
1400-1491(o) (1998). We affirm. See Bradley v. Arkansas Dep’t of Educ., 189 F.3d
745, 752-53 (8th Cir. 1999) (reaffirming that portion of the holding in Little Rock Sch.
Dist. v. Mauney, 183 F.3d 816 (8th Cir. 1999), which found that the State’s acceptance
of funds under the Act constituted a waiver of its Eleventh Amendment immunity). The
case is remanded to the district court for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                          -4-